Case 5:21-cr-00013-JA-PRL Document1 Filed 02/17/21 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA ns ie sy ann
OCALA DIVISION Hee ER Re wee
UNITED STATES OF AMERICA
v. CASE NO. 5:21-cr-V& A =e CL
21 U.S.C. § 841(a)(1)

18 U.S.C. § 924(c)(1)(A)
TRALVASTER EPPS

a/k/a Pooh Bear

INDICTMENT
The Grand Jury charges:

COUNT ONE
On or about July 22, 2020, in the Middle District of Florida, the defendant,

TRALVASTER EPPS,
a/k/a Pooh Bear,

did knowingly and intentionally possess with intent to distribute a controlled
substance, which violation involved a mixture and substance containing a detectable
amount of cocaine, a Schedule II controlled substance.
In violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).
COUNT TWO
On or about July 22, 2020, in the Middle District of Florida, the defendant,

TRALVASTER EPPS,
a/k/a Pooh Bear,

did knowingly possess a firearm in furtherance of a drug trafficking crime for which
the defendant may be prosecuted in a Court of the United States, specifically,

possession with intent to distribute cocaine, as alleged in Count One above; Count
Case 5:21-cr-00013-JA-PRL Document1 Filed 02/17/21 Page 2 of 5 PagelD 2

One being incorporated by reference.

In violation of 18 U.S.C. § 924(c)(1)(A)(i).

COUNT THREE
Between on or about July 22 and July 23, 2020, in the Middle District of

Florida, and elsewhere, the defendant,

TRALVASTER EPPS,
a/k/a Pooh Bear,

did knowingly and intentionally possess with intent to distribute a controlled
substance. The violation involved a mixture and substance containing a detectable
amount of marihuana, a Schedule I controlled substance, a mixture and substance
containing a detectable amount of cocaine, 400 grams or more of a mixture and
substance containing a detectable amount of fentanyl, and 50 grams or more of
methamphetamine, Schedule II controlled substances.

In violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), (b)(1)(C), and (b)(1)(D).

FORFEITURE

l. The allegations contained in Counts One through Three are
incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of 21 U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. §§ 853(a)(1) and (2), any
property constituting, or derived from, any proceeds the defendant obtained, directly

or indirectly, as a result of such violation, and any property used, or intended to be
Case 5:21-cr-00013-JA-PRL Document1 Filed 02/17/21 Page 3 of 5 PagelD 3

used, in any manner or part, to commit, or to facilitate the commission of, such
violation.

a Upon conviction of a violation of 18 U.S.C. § 924(c), the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §
2461(c), all firearms and ammunition involved in or used in the violation.

4, The property to be forfeited includes, but is not limited to, the
following: a Sig Sauer P365, 9mm firearm and associated ammunition.

D If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e has been commingled with other property, which cannot be

divided without difficulty,
Case 5:21-cr-00013-JA-PRL Document1 Filed 02/17/21 Page 4 of 5 PagelD 4

the United States shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

AGBICWESS
Foreperson
MARIA CHAPA LOPEZ
United States Attorney

yrie& Boyer

ASsistant United gtates Attorney

 
 
   

 

Robert E. Bodnar, Jr.
Assistant United States Attorney
Chief, Ocala Division
FORM OBD-34
February 21

Case 5:21-cr-00013-JA-PRL Document1 Filed 02/17/21 Page 5 of 5 PagelD 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA
vs.

TRALVASTER EPPS
a/k/a Pooh Bear

 

INDICTMENT

Violations: 21 U.S.C. § 841(a)(1)
18 U.S.C. § 924(c)(1)(A)

 

A true bill,

Foreperson

 

Filed in open court this 17th day

of February 2021.

 

Clerk

 

Bail $

 

 
